NUMBERS 13-09-00682-CR
                                    13-09-00683-CR
                                    13-09-00684-CR
                                    13-09-00685-CR
                                    13-09-00686-CR
                                    13-09-00687-CR
                                    13-09-00688-CR
                                    13-09-00689-CR
                                    13-09-00690-CR
                                    13-09-00691-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                     IN RE: ARNOLD W. SCHUENEMANN


                       On Petitions for Writ of Mandamus


                          MEMORANDUM OPINION
             Before Justices Rodriguez, Garza, and Benavides
                    Memorandum Opinion Per Curiam
       Relator, Arnold W. Schuenemann, filed ten petitions for writ of mandamus in which

he requests that this Court direct respondent, the Honorable George “Bill” Robinson,

presiding judge of the Municipal Court of Yorktown, Texas, to rule on relator’s “Motion to

Plea In-Absentia for Misdemeanor Offense” dated April 15, 2009, including relator’s

request for the trial court to pronounce punishment in ten different criminal cause numbers,

and for credit for time served in the DeWitt County Jail and Texas Department of Criminal
Justice-Institutional Division.

       This Court, having reviewed and fully considered relator’s petitions, is of the opinion

that we lack jurisdiction to issue a writ of mandamus against a municipal court judge. See

TEX . GOV’T CODE ANN . § 22.221 (Vernon 2004) (noting that a court of appeals may issue

a writ of mandamus only against a judge of a district or county court in the court of appeals

district). Accordingly, relator’s petitions for writ of mandamus are DISMISSED FOR WANT

OF JURISDICTION.


                                                  PER CURIAM

Do not publish.
TEX . R. APP. P. 47.2(b).

Delivered and filed the
30th day of December, 2009.




                                              2